UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report(Date of earliest event reported): August 5, 2014 CYTORI THERAPEUTICS, INC. (Exact name of registrant as specified in its charter) Delaware 001-34375 33-0827593 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 3020 Callan Road, San Diego, California 92121 (Address of principal executive offices) (Zip Code) (858) 458-0900 (Registrant's telephone number, including area code) n/a (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( seeGeneral Instruction A.2. below): □ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On August 5, 2014, Cytori Therapeutics, Inc.(“Cytori”) issued the attached press release providing an update on the status of the ATHENA trial. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description Cytori Therapeutics, Inc. Press Release, dated August 5, 2014 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CYTORI THERAPEUTICS, INC. Date: August 5, 2014 By: /s/ Marc H. Hedrick Marc H. Hedrick President, Chief Executive Officer EXHIBIT INDEX Exhibit No. Description Cytori Therapeutics, Inc. Press Release, dated August 5, 2014
